Citation Nr: 0831007	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-10 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1986 
to June 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

At the May 2008 Board hearing, the veteran raised a claim for 
entitlement to service connection for cerebrovascular 
accidents (CVA), to include as secondary to service-connected 
hypertension.  This issue is referred to the RO for action 
deemed appropriate. 

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Remand is required because VA has not yet met its duty to 
assist claimants to obtain evidence needed to substantiate a 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  VA's duty to assist includes 
providing a medical examination when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  The RO did not provide the veteran with an 
examination.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the inservice event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 83-86 (2006). 

Here, the veteran's service treatment records indicated 
evidence of a tachycardic heart, ectopic beats, and sinus 
tachycardia.  But the service treatment records, to include 
the service entrance and separation examinations, also 
indicated a regular heart.  Private medical records from June 
and July 2001 noted hypertension and slow sustained 
symptomatic ventricular tachycardia.  June and July 2001 
electrocardiograms (ECG) and chest x-rays were normal.  But 
another June 2001 private ECG was abnormal and a July 2001 
private record diagnosed polymorphic ventricular tachycardia.  
A February 2002 private ECG was also abnormal.  A March 2006 
private record assessed paroxysmal supraventricular 
tachycardia (PSVT), hypertension and hypertensive heart 
disease, CVA caused by uncontrolled hypertension, and small 
ventricular septal defect.  July and August 2001 VA medical 
records assessed cardiac arrhythmia and atypical non-cardiac 
chest pain, most likely from chest wall syndrome.  An October 
2001 VA record assessed accelerated idioventricular rhythm 
(AIVR), status post ablation.  VA records from May and 
November 2002 assessed chest pain, AIVR status-post ablation, 
and premature ventricular complexes.  Moreover, at the May 
2008 Board hearing, the veteran asserted that he had been 
told his tachycardia was due to the long-term use of 
medication for his service-connected hypertension. 

Because there is evidence of currently diagnosed heart or 
cardiovascular disorders, inservice evidence of heart 
problems and hypertension, an indication that the current 
disabilities may be associated with service or with service-
connected hypertension, and the medical evidence is unclear 
regarding the existence and etiology of the heart or 
cardiovascular disorders, remand for a VA examination is 
required.  See 38 C.F.R. § 3.159(c); McLendon, 20 Vet. App. 
at 83-86.

Accordingly, the case is remanded for the following action:

1.  The RO must again contact the veteran 
and afford him the opportunity to identify 
by name, address and dates of treatment or 
examination any medical records that 
pertain to his heart or cardiovascular 
disorders.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO must make arrangements 
to obtain all the records of treatment or 
examination from all the sources listed by 
the veteran which are not already on file.  
All information obtained must be made part 
of the file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The RO must afford the veteran a VA 
examination with the appropriate 
specialist to determine the existence, 
nature, and etiology of any heart or 
cardiovascular disorder.  The claims file, 
to include a copy of this remand, must be 
made available to the examiner.  The 
examiner must indicate in the examination 
report that the claims file was reviewed.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary must be conducted.  Any further 
studies deemed relevant by the examiner 
must also be conducted.  The examiner must 
record all pertinent medical complaints, 
symptoms, and clinical findings, in 
detail.  As to all information requested 
below, a complete rationale for all 
opinions must be provided, and the report 
prepared must be typed.  After a review of 
the examination findings and the entire 
evidence of record, the examiner must 
state whether there are any currently 
diagnosed heart or cardiovascular 
disorders.  The examiner must provide an 
opinion regarding whether any diagnosed 
heart or cardiovascular disorder is 
related to the veteran's military service 
or to any incident therein, to 
specifically include the inservice 
notations of tachycardic heart, ectopic 
beats, and sinus tachycardia.  The 
examiner must also provide an opinion 
regarding whether any diagnosed heart or 
cardiovascular disorder is related to the 
veteran's service-connected hypertension 
or to long-term use of the veteran's 
hypertension medication.  The examiner 
must also provide an opinion regarding 
whether the veteran's currently diagnosed 
heart or cardiovascular disorders are 
aggravated by his service-connected 
hypertension or by the long-term use of 
the veteran's hypertension medication.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


